
	

113 HR 5834 IH: Closing the Digital Divide for Students Act of 2014
U.S. House of Representatives
2014-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5834
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2014
			Mr. Foster (for himself and Mr. Cárdenas) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To include reasonable costs for high-speed Internet service in the utility allowances for families
			 residing in public housing, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Closing the Digital Divide for Students Act of 2014.
		2.Inclusion of high-speed Internet service in public housing utility allowances for certain familiesSubsection (b) of section 3 of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)) is
			 amended by adding at the end the following new paragraph:
			
				(14)Utility allowanceA utility allowance under this Act for public housing shall include costs for high-speed Internet
			 service, subject to the following limitations:
					(A)CostThe cost included in a utility allowance for a public housing dwelling unit pursuant to this
			 paragraph shall not—
						(i)exceed the lowest cost available in the area of such housing for such high-speed Internet service;
			 and
						(ii)include any costs for cable or satellite television service or for joint packages for Internet
			 service together with cable or satellite television service.
						(B)Qualified familiesCosts for high-speed Internet service may be included in a utility allowance only for a household
			 that incurs such costs and includes children who qualify for free and
			 reduced price lunch pursuant to section 9 of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1758).
					(C)Protection of minorsCosts for high-speed Internet service may be included in a utility allowance for a household only
			 if the Internet service provider, upon initial provision of such service
			 for a household, provides the household with a specific technology capable
			 of blocking or filtering Internet access to visual depictions described in
			 section 254(h)(5)(B)(i) of the Communications Act of 1937 (47 U.S.C.
			 254(h)(5)(B)(i)) that provides a level of protection against access by
			 minors to such depictions through the Internet that is at least as great
			 as the level of protection provided by a technology protection measure (as
			 such term is defined in paragraph (7) of such section 254(h)) that meets
			 the requirements for certification under such paragraph, as determined by
			 the Secretary..
		
